UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
~V~
JUSTIN RIVERA,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

19-CR-131 (PAE)

ORDER

During conferences held on May 20, 24, and 25, the Court has issued a series of bench

rulings resolving all pending motions in limine in this case. The Court’s bases for these rulings

are set out in the transcript of those conferences. The Clerk of Court is respectfully directed to

terminate the motions pending at Dkts. 776 and 777.

SO ORDERED.

Dated: May 25, 2021
New York, New York

 

PAUL A. aban
United States District Judge
